 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA                        Case No.: 2:15-cr-00285-APG-GWF

 4       Plaintiff                                      Order Granting Joinder

 5 v.                                                        [ECF No. 348]

 6 CHARLES BURTON RITCHIE, et al.,

 7       Defendants

 8      IT IS ORDERED that defendant Ryan Eaton’s motion for joinder (ECF No. 348) is

 9 GRANTED.

10      DATED this 28th day of May, 2019.

11

12
                                                 ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
